Cobb, J.
This was an equity case. The exception was classified as an exception of law. It is by no means clear that this was a -correct classification, and possibly this was a sufficient reason to strike the exception. Tippin v. Perry, 122 Ga. 120. But without reference to this question, and whether the exception be treated as an exception of law or as an exception of fact„ it was insufficient; for in either case the determination of the question raised was dependent upon the evidence in the ease,, and the exception failed to point out those portions of the evidence that were úecessary to a determination of the question. *295Butler v. Railway Co., 119 Ga. 959; Weldon v. Hudson, 120 Ga. 702. The case of Anderson v. Blair, 121 Ga. 120, was not an equity case. No sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur.